Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with F. Spanitz on 5-12-21.

The application has been amended as follows: 
1. A barrel porting system for a firearm comprising: a barrel including a longitudinal axis, a muzzle end, and an axially extending barrel bore which defines a projectile pathway; a detachable porting device removably coupled to the barrel, the porting device comprising a plurality of gas portholes in fluid communication with the barrel bore; an elongated outer shroud encircling the porting device, the shroud including at least one gas discharge port arranged to vent combustion gas from firing the firearm in an outwards direction; and an annular gas collection plenum formed between the shroud and porting device, the plenum configured to collect gas from the gas portholes and discharge the gas through the at least one discharge port in the shroud; wherein the shroud comprises a rear shroud portion and a front shroud cap detachably mounted to the rear shroud portion, and wherein the at least one discharge port is formed in the front shroud cap, wherein the rear shroud portion extends the majority of the length of the barrel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641